Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.  
Claims 6-13 and 15-22 are pending.  Claims 6-7, 13 and 16-17 are the subject of this NON-FINAL Office Action.  Claims 8-12, 15 and 18-22 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following Office Action is considered withdrawn in view of Applicant's response.

Claim Rejection - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived 

Claims 6-7, 13 and 16-17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over HUANG (WO 2006/108087 A2), in view of THEWELL (GB 2424886 A), in further view of Asano et al., Detection of EGFR GeneMutation in Lung Cancer by Mutant-Enriched Polymerase Chain Reaction Assay, Clin Cancer Res. 2006 Jan 1;12(1):43-8.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention to apply familiar primer design and labeling schemes to familiar primers and E746_A750del sequences to use with familiar MseI-based EGFR detection scheme with a reasonable expectation of success.  
As to claims 6-7, HUANG teaches the primer of SEQ ID NO: 1, and all but the 5’-end nucleotide of SEQ ID NO: 2 as shown below:
SEQ ID NO: 1/HUANG SEQ ID NO: 495

    PNG
    media_image2.png
    94
    474
    media_image2.png
    Greyscale

SEQ ID NO: 2/HUANG SEQ ID NO: 668

    PNG
    media_image3.png
    92
    472
    media_image3.png
    Greyscale

HUANG teaches primers in kits (pgs. 33-34).  These primers were “obtained my methods available and known to one of ordinary skill in the art, utilizing the known EGFR nucleotide/protein sequence” (pg. 92, ll. 27-29).  These primers “are for use in the methods of the invention,” such as detecting known E746_A750del mutations in 
	THEWELL teaches a known EGFR nucleotide/protein E746_A750del sequence comprising SEQ ID NO: 2 as follows:
SEQ ID NO: 2/THEWELL SEQ ID NO: 48

    PNG
    media_image4.png
    82
    488
    media_image4.png
    Greyscale

THEWELL teaches to use labeled Scorpion primer (pgs. 13 & 17).  In other words, a skilled artisan would have applied familiar the primer design principles of HUANG and THEWELL to easily design a labeled primer directed to the known EGFR nucleotide/protein E746_A750del sequence with a strong expectation of success.
	Neither HUANG nor THEWELL explicitly teach MseI.
	However, Asano demonstrates that MseI was already familiar in the art for the same EGFR E746_A750del mutation detection as HUANG and THEWELL.  Specifically, Asano teaches a detection technique called mutant-enriched PCR as follows for EGFR E746_A750del mutation in exon 19 (Figure 1A):

    PNG
    media_image5.png
    646
    403
    media_image5.png
    Greyscale

This assay allows supplements known PCR assays to allow increased sensitivity compared to known PCR assays (see Discussion).  Thus, a skilled artisan would have been motivated to supplement the assay of HUANG in view of THEWELL with MseI digestion to increase EGFR E746_A750del mutation detection in exon 19.
In summary, it is submitted that it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention apply familiar primer design and labeling schemes to familiar primers and E746_A750del sequences with a reasonable expectation of success.  

Claims 16 is rejected under 35 U.S.C. § 103(a) as being unpatentable over HUANG (WO 2006/108087 A2), in view of THEWELL (GB 2424886 A), in further view of Asano, in further view of DAWSON (US 2003/0138834).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention to apply familiar labeling of both forward and reverse primers with 
HUANG in view of THEWELL in further view of Asano teach the labeled primers of SEQ ID NOS: 1-2 as explained above.
None of HUANG, THEWELL nor Asano explicitly teach the at least one primer pair comprises a forward primer and a reverse primer labeled with different detectable moieties.
However, this technique was familiar in the art, and easily applied to familiar primer sequences with success.  For example, DAWSON teaches to detect sequence variations (e.g. deletions such as E746_A750del) using “forward and reverse primers are labeled with different labels that can be distinguished from each another” (para. 0051).  In other words, DAWSON demonstrates that the labeling scheme of claim 16 for mutation detection was familiar to a skilled artisan at the time of the invention and easily applicable with success.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention to apply familiar labeling of both forward and reverse primers with a reasonable expectation of success.  
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 02/23/2021 because Applicants fail to provide evidence of unexpected results commensurate in scope with the claims directed to combining primers of SEQ ID NOS: 1-2 with any restriction enzymes selected from Msel, Mnll, Mscl, Eael, Fatl, and HpyCH4VI.  The evidence indicates that only MseI was used (paras. 0058-59, 0132).  It is not clear that Mnll, Mscl, Eael, Fatl, and HpyCH4VI would also yield these results, 
To the extent claim 6 is amended to recite SEQ ID NOS: 1-2 and MseI, this would be allowable because this is commensurate in scope with the evidence as to unexpected results/improvement over Asano.
Furthermore, to the extent the claims are amended to recite which primer sets are packaged with which restriction enzymes, this too would be allowable.  The closest prior art teaches to detect E746_A750del (WO2006108087, US2011306043, WO2005094357, WO2005117553, WO2006070667, US2005118625, US2008070797, WO2004033717, WO200159063), APC exon 16 insert (WO200173002, WO2005111244, WO2005000087, US2007010469, US2005118625, US2008070797, EP1033401, US2007042982, WO200155312), EGFR L858R (GB2424886, WO2005117553), TMPRSS2:ERG (WO2007033187, WO200157275, WO200157277, WO200157272, WO200157273) and TMPRSS2:ETV1 (WO2007033187, WO2010059702, WO2007033187), but fail to teach or suggest the claimed primers in combination with the specific restriction enzymes.

Claim Rejection - Double Patenting- Obvious Type – Maintained-in-Part
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 6-7, 13 and 16-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-38 of U.S. 8,999,634, in view of Stratagene (Gene Characterization Kits; 1988).  
The conflicting method claims teach the labeled primers of instant SEQ ID NOS: 1-2 and MseI (claim 8 and 14).  The conflicting claims do not explicitly teach kits.
As to kits, Stratagene teaches that combining the components of the compositions above into kits allows one to take advantage of well-known, conventional 
Each kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus one need not purchase gram quantities of 10 different reagents, each of which is needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly realizes that it is actually far more expensive for a small number of users to prepare most buffer solutions from the basic reagents.  Stratagene provides only the quantities you will actually need, premixed and tested.  In actuality, the kit format saves money and resources for everyone by dramatically reducing waste. 2) The other service provided in a kit is quality control 

(pg. 39).
Thus, a skilled artisan would have been motivated to combine the primers of the conflicting claims into convenient kits.
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 02/23/2021 as to US 8,999,634 because this patent does not satisfy the safe harbor rules.  Specifically, the safe harbor only applies to “[a] patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement.”  35 USC § 121.  No restriction was made in the application for US 8,999,634, nor a divisional filed form it.  Thus, it does not qualify for the safe harbor.
The rejection over U.S. 9,783,854 is withdrawn because the CAFC “have also held that § 121 applies specifically to continuing applications deriving from a divisional application filed as a result of a restriction requirement.”  Boehringer Ingelheim Int'l GmbH v. Barr Labs., Inc., 592 F.3d 1340, 1352 (Fed. Cir. 2010).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637